Citation Nr: 1550816	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-10 236A	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Essentia Health St. Joseph's Medical Center in Brainerd, Minnesota, from August 16, 2014, to August 19, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the St. Cloud, Minnesota, Medical Center of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1961 to January 1964.  

2.	In early November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his representative, the American Legion, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


